DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittig (US Patent  9812799 B2).
As per claim 1, Witting teaches a connector component 108, for selectively connecting to a printed circuit board (PCB) 302, the connector component 108 comprising: a body 120 including opposing sides (140 along left or right sides) at which are located pinch tabs 140; one or more electrically conductive contact pins 106 each of which includes a portion (seen in figure 6, adjacent to 302) thereof extending from a bottom of the body 120; and latching pins 112 each of which includes a portion (seen in figure 6, adjacent to 302) thereof also extending from 
As per claim 2, Witting teaches a connector component 108, wherein: each of the latching pins 112 includes an upper portion (upper portion of 116) and a lower portion (lower portion of 116), the upper portion (upper portion of 116) located within the body 120, and the lower portion (lower portion of 116) extending from the bottom of the body 120; each of the pinch tabs 140 engages the upper portion (upper portion of 116) of at least one of the latching pins 112 to normally bias the at least one of the latching pins 112 in the first position (seen in figure 2) when the pinch tabs 140 are not being pinched (see column 10, lines 64-67) inwards towards one another, and to bias the at least one of the latching pins 112 in the second position (seen in figure 4) where the latching pins 112 are substantially parallel (seen in figure 1) to the central axis (seen in figure 18) of the connector component 108 when the pinch tabs 140 are being pinched (see column 10, lines 64-67) inward towards one another.  
As per claim 3, Witting teaches a connector component 108, wherein: the latching pins 112 are configured to be inserted into respective holes 306 in the PCB 302 while the pinch tabs 
As per claim 4, Witting teaches a connector component 108, wherein: the one or more of the latching pins 112 attempt to return to the first position (seen in figure 2), where the one or more of the latching pins 112 are angled relative to the central axis (seen in figure 18) of the connector component 108, after the latching pins 112 are inserted into the respective holes 306 in the PCB 302 and the pinch tabs 140 are no longer being pinched (see column 10, lines 64-67) inwards towards one another, which causes at least a portion (seen in figure 6, adjacent to 302) of an outer peripheral surface (see column 6-7, lines 38-67 and lines 1-17) of each of the latching pins 112 to apply a tangential force (see column 6-7, lines 38-67 and lines 1-17) against at least a portion (seen in figure 6, adjacent to 302) of an inner peripheral surface (see column 6-7, lines 38-67 and lines 1-17) of a respective one of the holes 306 in the PCB 302.  
As per claim 5, Witting teaches a connector component 108, wherein: the electrically conductive contact pins 106 are configured to come into contact with respective electrically conductive contact points 304 on the PCB 302 after the latching pins 112 are inserted into the respective holes 306 in the PCB 302.  
As per claim 6, Witting teaches a connector component 108, wherein: after the latching pins 112 have been inserted into the respective holes 306 in the PCB 302, the latching pins 112 are removable from the respective holes 306 in the PCB 302 by biasing the one or more of the latching pins 112 in the second position (seen in figure 4) where the one or more of the latching 
As per claim 7, Witting teaches a connector component 108, further comprising: at least one spring configured to bias at least one of the contact pins 106 against a respective contact point on the PCB 302.  
As per claim 8, Witting teaches a connector component 108, wherein: each of the electrically conductive contact pins 106 is electrically coupled to a respective wire (within 130) that is included within a cable 130 that extends from a top of the body 120; and the cable 130 is configured to be selectively electrically connected to, or is permanently electrically connected to, a device (see column 10, lines 27-41) to allow for at least one of powering, programing, debugging, configuring, monitoring, or testing of the PCB 302 by the device (see column 10, lines 27-41), or to allow for at least one of powering, programing, debugging, configuring, monitoring, or testing of the device (see column 10, lines 27-41) by the PCB 302.  
As per claim 9, Witting teaches a connector component 108, wherein: at least one of the latching pins 112 includes a circumferential groove (along 112) proximal to a distal end (end portion (seen in figure 6, adjacent to 302) of 106) of the latching pin and configured to further secure the connector component 108 to the PCB 302 by providing a flange 116 that engages a portion (seen in figure 6, adjacent to 302) of an underside of the PCB 302 after the latching pins 112 are inserted into the respective holes 306 in the PCB 302 and the pinch tabs 140 are no longer being pinched (see column 10, lines 64-67) inwards towards one another.  
As per claim 10, Witting teaches a connector component 108, wherein: a distal portion (seen in figure 6, adjacent to 302) of at least one of the latching pins 112 includes a flange 116 that engages a portion (seen in figure 6, adjacent to 302) of an underside of the PCB 302 after the latching pins 112 are inserted into the respective holes 306 in the PCB 302 and the pinch tabs 140 are no longer being pinched (see column 10, lines 64-67) inwards towards one another.  
As per claim 11, Witting teaches a connector component 108, for selectively connecting a printed circuit board (PCB) 302 to a device (see column 10, lines 27-41) that is distinct from the PCB 302, wherein the PCB 302 includes a plurality of holes 306 and a plurality of electrically conductive contact points 304, the connector component 108 comprising: a body 120 including opposing sides (140 along left or right sides) at which are located pinch tabs 140; a cable 130 including a plurality of electrically conductive wires (within 130) extending from a first portion (along 910 towards 130) of the body 120; electrically conductive contact pins 106 each of which includes a portion (seen in figure 6, adjacent to 302) thereof extending from a second portion (along 910 towards 114) of the body 120 and each of which is electrically coupled to a respective one of the wires (within 130) in the cable 130; and latching pins 112 each of which includes a portion (seen in figure 6, adjacent to 302) thereof also extending from the second portion (along 910 towards 114) of the body 120; the pinch tabs 140 configured to normally bias one or more of the latching pins 112 in a first position (seen in figure 2) where the latching pins 112 are angled relative to the contact pins when the pinch tabs 140 are not being pinched (see column 10, lines 64-67) inwards towards one another; the pinch tabs 140 configured to bias the one or more of the latching pins 112 in a second position (seen in figure 4) where the 
As per claim 12, Witting teaches a connector component 108, wherein: the cable 130 is permanently or selectively electrically connected to the device (see column 10, lines 27-41) that is distinct from the PCB 302 to allow for at least one of powering, programing, debugging, configuring, monitoring, or testing of the PCB 302 by the device (see column 10, lines 27-41), or to allow for at least one of powering, programing, debugging, configuring, monitoring, or testing of the device (see column 10, lines 27-41) by the PCB 302.  
As per claim 13, Witting teaches a connector component 108, wherein: the one or more of the latching pins 112 attempt to return to the first position (seen in figure 2), where the one or more of the latching pins 112 is/are angled relative to the contact pins, after the latching pins 112 are inserted into the respective holes 306 in the PCB 302 and the pinch tabs 140 are no longer being pinched (see column 10, lines 64-67) inwards towards one another, which causes at least a portion (seen in figure 6, adjacent to 302) of each of the one or more of the latching pins 112 to apply a tangential force (see column 6-7, lines 38-67 and lines 1-17) against at least 
As per claim 14, Witting teaches a connector component 108, further comprising: springs configured to bias the contact pins against respective ones of the electrically conductive contact points 304 on the PCB 302.  
As per claim 15, Witting teaches a connector component 108, wherein: each of the latching pins 112 includes an upper portion (upper portion of 116) and a lower portion (lower portion of 116), the upper portion (upper portion of 116) located within the body 120, and the lower portion (lower portion of 116) extending from the second portion (along 910 towards 114) of the body 120; and each of the pinch tabs 140 engages the upper portion (upper portion of 116) of at least one of the latching pins 112 to normally bias the at least one of the latching pins 112 in the first position (seen in figure 2) when the pinch tabs 140 are not being pinched (see column 10, lines 64-67) inwards towards one another, and to bias the at least one of the latching pins 112 in the second position (seen in figure 4) where the latching pins 112 are substantially parallel (seen in figure 1) to the contact pins when the pinch tabs 140 are being pinched (see column 10, lines 64-67) inward towards one another.  
As per claim 16, Witting teaches a connector component 108, wherein: each of the latching pins 112 includes a circumferential groove (along 112) configured to further secure the connector component 108 to the PCB 302 by providing flange 116s that engages portions (seen in figure 6, adjacent to 302) of an underside of the PCB 302 after the latching pins 112 are inserted into the respective holes 306 in the PCB 302 and the pinch tabs 140 are no longer being pinched (see column 10, lines 64-67) inwards towards one another.  
As per claim 17, Witting teaches a connector component 108, for selectively connecting to a secondary device (seen in figure 4), the connector component 108 comprising: a body 120; a cable 130 including a plurality of electrically conductive wires (within 130) extending from a first portion (along 910 towards 130) of the body 120; electrically conductive contact pins 106 that are parallel (seen in figure 1) to one another, each of the electrically conductive contact pins 106 including a portion (seen in figure 6, adjacent to 302) thereof that extends from a second portion (along 910 towards 114) of the body 120, and each of the electrically conductive contact pins 106 electrically coupled to a respective one of the wires (within 130) in the cable 130; latching pins 112 that are normally biased such that they are normally angled relative to the electrically conductive contact pins 106, each of the latching pins 112 including a portion (seen in figure 6, adjacent to 302) thereof that also extends from the second portion (along 910 towards 114) of the body 120; and a pair of opposing tabs 140 that are configured to assert a force (see column 6-7, lines 38-67 and lines 1-17) on the latching pins 112, when the pair of opposing tabs 140 are moved towards one another, to thereby cause the latching pins 112 to become substantially parallel (seen in figure 1) to the electrically conductive contact pins 106 while the force (see column 6-7, lines 38-67 and lines 1-17) is being asserted.  
As per claim 18, Witting teaches a connector component 108, wherein: the latching pins 112 are configured to be inserted into respective holes 306 in the secondary device (seen in figure 4) while the pair of opposing tabs 140 are being moved towards one another to thereby cause the latching pins 112 to be substantially parallel (seen in figure 1) to the electrically conductive contact pins 106.  
As per claim 19, Witting teaches a connector component 108, wherein: after the latching pins 112 are inserted into the respective holes 306 in the secondary device (seen in figure 4) and the tabs 140 are no longer being moved towards one another, the latching pins 112 attempt to return to being angled relative to the electrically conductive contact pins 106, which causes each of the latching pins 112 to apply a tangential force (see column 6-7, lines 38-67 and lines 1-17) against a respective one of the holes 306 in the secondary device (seen in figure 4).  
As per claim 20, Witting teaches a connector component 108, wherein: after the latching pins 112 have been inserted into the respective holes 306 in the secondary device (seen in figure 4), the latching pins 112 are removable from the respective holes 306 in the secondary by moving the opposing tabs 140 towards one another to thereby cause the latching pins 112 to be substantially parallel (seen in figure 1) to the electrically conductive contact pins 106.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831